Citation Nr: 1450043	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether the appellant's countable income exceeds the maximum allowable for nonservice-connected death pension benefit purposes.  



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to February 1952.  He died in June 1992.  The appellant claims benefits as his helpless child.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  


FINDING OF FACT

Based on the information provided, the appellant's countable income during the time period on appeal exceeded the maximum annual pension rate for a surviving child.  


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits for a surviving child have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103, 5103A, 5312 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met its duties to notify and assist the appellant.  There is no issue as to providing an appropriate application form or completeness of the application.  Through the VA form 21-543, the December 2011 statement of the case, and the July 2012 supplemental statement of the case, the appellant has been notified of the information and evidence needed to substantiate and complete a claim for death pension for a surviving child, including notice of what evidence the appellant is expected to provide and what evidence VA will attempt to obtain.  The claim was readjudicated in a September 2012 supplemental statement of the case.  

VA fulfilled its duty to assist.  VA associated records provided by the appellant with the claims file and, such as in the July 2012 supplemental statement of the case, suggested additional evidence the appellant should submit.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  

II.  Analysis

Improved death pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (i) the Veteran had qualifying service; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24. 38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4).

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24.  

The appellant's claim was received in October 2010.  The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1R, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).  Effective from December 1, 2009, the maximum annual pension rate for a child was $2,020.  This amount remained in effect until December 1, 2011, when the maximum annual pension rate increased to $2,093.  Effective December 1, 2012, the maximum annual pension rate was increased to $2,129.  Effective December 1, 2013, the maximum annual pension rate was increased to $2,161.  

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  

Exclusions from countable income for VA pension purposes include, as relevant to the instant claim, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.  Medical expenses that can be excluded from income in 2010 are those that exceed $101.  Effective in December 2011, the medical expenses to be excluded were those that exceed $104.65.  Effective in December 2012, the medical expenses to be excluded were those that exceed $106.45, and in 2013, $108.05.  

Evidence of record shows that as of January 2010, the appellant was receiving $1,020 per month from her parents' annuities.  The appellant verified in November 2011 that she continued to receive that amount.  As of May 2014, the annuity was paid at $1,073 per month.  For the purposes of this decision, the Board assumes that the annuity remained payable at a rate of $1,020 per month until May 2014, the first time that the evidence of record demonstrates an increase.  As demonstrated by the evidence of record, beginning in January 2014, the appellant also received income from public assistance/Food Stamps.  The Board will not consider this as part of the appellant's income, as it is excludable.  See 38 U.S.C.A. § 1503(a)(1); 38 C.F.R. § 3.272(a).

Based on the information provided, the appellant's countable income exceeds the maximum annual rate payable for the entirety of the appeal period.  For example, from the period of November 1, 2010, through November 1, 2011, the period for which the appellant has the most reported medical expenses, and assuming that she received the services and paid the amount reflected on a March 2011 dental treatment plan (although it appears from an August 2012 statement that she paid less than anticipated), her medical expenses for that period, which included dental treatment and insurance, totaled $3,170, $3,069 of which is excludable from her income.  The appellant's income during that time period totaled $12,240 (monthly annuity income of $1,020 multiplied by 12); excluding the medical expenses, her countable income was $9,171, still well over the maximum annual pension rate for that period of $2,020.  Calculations for all other pertinent periods yield like results and show that the appellant helpless child's income consistently exceeded the maximum allowable for nonservice connected death pension purposes.  Thus, entitlement to nonservice-connected death pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


